Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 9 is objected to because of the following informalities:  it does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and  4-8 are rejected under 35 U.S.C. 103 as being unpatentable Lim et al (8,590,992) in view of Gussack (2,655,422). Lim teaches a refrigerator (Fig. 3) comprising: a main body (10) provided to form a storage chamber; a storage container (20) configured to be inserted into or withdrawn from the storage chamber, and having a storage space (see Fig. 3); a divider (50) configured to be movable with respect to the storage container to divide the storage space; a support shaft (62) arranged in the storage container and configured to guide movement of the divider; and a guide device (64) configured to movably support the divider. For claim 1, Lim fails to teach that the guide device has a plurality of ball bearings arranged to roll with respect to the support shaft.  Gussack teaches a guide device (Fig. 20) employing ball bearings (133) in raceways (134,135) to assist the movement of the members (118,119) relative to each other.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Lim by adding ball bearings between the shaft and guide device, such as is taught by Gussack, to assist the movement of the members relative to each other. 
Lim in view of Gussack further teaches that the guide device includes a first guide device arranged at one end of the divider and a second guide device disposed at another end opposite to the one end of the divider (Fig. 4 of Lim).  Wherein the plurality of ball bearings are arranged along an outer circumferential surface of the support shaft to surround the support shaft.  
For claim 5, although Lim in view of Gussack fails to specifically teach a lubricating oil provided on outer surfaces of the plurality of ball bearings or an outer surface of the support shaft, this substance is well known in the art and it would have been obvious to use this oil in conjunction with the ball bearings of the guide device.  
Lim in view of Gussack further teaches a fixing portion (71a,b) arranged on an inner side surface of the storage container; and a stopper (91) configured to be fixed to or released from the fixing portion (Fig. 8).  Wherein the fixing portion extends in a same direction as a direction in which the support shaft extends (Fig. 6).  Further comprising a lever (56) configured to move the stopper by being moved with respect to the divider (via spring 93 compressing via 71a and divider/lever movement).  
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable DE1940731 in view of Lim et al (8,590,992) and Hartridge (2,881,040). DE’731 teaches a drawer (1,4) having a divider (9) movably mounted therein via shafts (6) on the drawer side walls and guide devices (7) on the sides of the divider. First for claim 1, DE’731 fails to teach that the drawer is located in a refrigerator.  Lim teaches a refrigerator (Fig. 3) comprising: a main body (10) provided to form a storage chamber; a storage container (20) configured to be inserted into or withdrawn from the storage chamber, and having a storage space (see Fig. 3); a divider (50) configured to be movable with respect to the storage container to divide the storage space; a support shaft (62) arranged in the storage container and configured to guide movement of the divider; and a guide device (64) configured to movably support the divide. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drawer of DE’731 by using it in an alternate environment, i.e. in a refrigerator such as is taught by Lim, to provide the refrigerator with a solid movable divider for separating articles. Second for claim 1, Lim fails to teach that the guide device has a plurality of ball bearings arranged to roll with respect to the support shaft.  Hartridge teaches a guide device (Fig. 6) employing ball bearings (16) to assist the movement of a member (15) relative to another member (6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of  DE’731 in view of Lim by adding ball bearings between the shaft and guide device, such as is taught by Hartridge, to assist the movement of the members relative to each other. 
DE’731 in view of Lim and Hartridge further teaches that the guide device includes a first guide device arranged at one end of the divider and a second guide device disposed at another end opposite to the one end of the divider (abstract of DE’731).  Wherein the plurality of ball bearings are arranged along an outer circumferential surface of the support shaft to surround the support shaft.  Wherein the guide device includes: a guide body (7) formed to extend along a moving direction of the divider and having a plurality of ball insertion portions (opening of 7 on each side of divider) into which the plurality of ball bearings are inserted; and a ball cover (see annotated figure) coupled to the guide body to cover the plurality of ball bearings inserted into the plurality of ball insertion portions.  
For claim 5, although DE’731 in view of  Lim in view of Hartridge fails to specifically teach a lubricating oil provided on outer surfaces of the plurality of ball bearings or an outer surface of the support shaft, this substance is well known in the art and it would have been obvious to use this oil in conjunction with the ball bearings of the guide device.  
DE’731 in view of Lim and Hartridge further teaches a fixing portion (12) arranged on an inner side surface of the storage container; and a stopper (13) configured to be fixed to or released from the fixing portion (Fig. 2).  Wherein the fixing portion extends in a same direction as a direction in which the support shaft extends (Fig. 2). 

    PNG
    media_image1.png
    344
    510
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
August 31, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637